United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1951
Issued: June 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2006 appellant filed a timely appeal of the July 10, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied modification of a prior decision
terminating benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of the claim.1
ISSUE
The issue is whether the Office properly terminated appellant’s compensation and
medical benefits effective September 8, 2003.

1

The record also includes an August 3, 2006 nonmerit decision, which denied appellant’s request for an oral
hearing. Appellant’s counsel had requested an oral hearing before the Branch of Hearings and Review, but
subsequently withdrew his request. However, the Office received the withdrawal request a few days after it had
issued the August 3, 2006 decision. Because counsel withdrew his hearing request and has not specifically
requested review of the August 3, 2006 nonmerit decision, the Board will not exercise jurisdiction over the Office’s
most recent decision denying appellant an oral hearing.

FACTUAL HISTORY
This case was previously before the Board. Appellant, a 56-year-old retired flat sorter
machine operator, has an accepted occupational disease claim for cervical strain and right
trapezius strain, which arose on or about November 22, 2000.2 Effective September 8, 2003, the
Office terminated wage-loss compensation and medical benefits based on the opinion of
Dr. E. Gregory Fisher, a Board-certified orthopedic surgeon and impartial medical examiner.3
By decision dated August 10, 2004, the Branch of Hearings and Review affirmed the termination
of benefits. In an April 12, 2006 decision, the Board affirmed the hearing representative’s
decision.4
Appellant, with the assistance of counsel, requested reconsideration on May 4, 2006.
Under file number 09-433949, the Office had authorized a second right shoulder surgical
procedure related to appellant’s June 1, 1997 employment injury. On reconsideration, counsel
submitted the October 12, 2005 operative report for the previously authorized procedure, along
with a March 1, 2006 report from Dr. R. Scott Jolson, a Board-certified orthopedic surgeon.
On October 12, 2005 Dr. Jolson surgically repaired a right superior labral tear. He also
excised a posterior lipoma from appellant’s right shoulder and performed an acromioclavicular
(AC) joint stabilization, with repair of the coracoacromial ligament. In his March 1, 2006 report,
Dr. Jolson indicated that appellant’s October 12, 2005 surgery was causally related to his initial
work injury. Although he did not specify the date of injury, he noted that the “initial workrelated injury” was treated with an open Mumford/AC resection procedure. Dr. Jolson further
explained that appellant’s prior surgery was complicated in that his AC joint was made unstable
postsurgery, and this bought on pain progressively over several years. He also indicated that the
superior labral tear he repaired on October 12, 2005 was likely present at the time of the initial
surgical procedure, but was either undetected or not repaired for some reason. Dr. Jolson also
stated that the lipoma he excised was not likely work related.
The Office also received a May 31, 2006 report from Dr. Janalee K. Rissover, a Boardcertified physiatrist, who noted that appellant continued to have some pain in his shoulders, but
he reportedly felt he was getting better. Dr. Rissover also noted that appellant believed the
lipoma in his shoulder may be causing some of the pain.

2

The Office combined the instant file number 09-2005724 with an earlier file number 09-433949 that had been
accepted for aggravation of right shoulder osteoarthritis arising on June 1, 1997. Additionally, under file number
09-433949, the Office previously authorized a June 16, 1998 right shoulder arthroscopic decompression and distal
clavicle resection. The case records relevant to appellant’s June 1, 1997 and November 22, 2000 employment
injuries were combined under file number 09-433949. Also combined under file number 09-433949 is another
occupational disease claim for an October 25, 1991 right wrist dorsal ganglion cyst file number 09-0386821.
3

In a report dated August 28, 2002, Dr. Fisher found that appellant’s right shoulder and neck strain had resolved.
Dr. Fisher also advised that the claim should not be expanded to include appellant’s age-related cervical
degenerative disc disease. In a supplemental report dated June 2, 2003, Dr. Fisher further indicated that there were
no remaining residuals from the cervical strain or right shoulder strain. He explained that the November 22, 2000
soft tissue injuries would have resolved over a period of four weeks to three months.
4

Docket No. 05-303 (issued April 12, 2006).

2

By letter dated June 26, 2006, the Office advised counsel that appellant’s June 1, 1997
injury for aggravation of right shoulder osteoarthritis remained open for conservative medical
treatment.
In a decision dated July 10, 2006, the Office denied modification of the prior decision
terminating compensation and medical benefits related to appellant’s November 22, 2000 injury
under file number 09-2005724.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.6 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.7 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.8
ANALYSIS
When this case was previously on appeal, the Board affirmed the Office’s decision to
terminate benefits based upon the opinion of Dr. Fisher, a Board-certified orthopedic surgeon
and impartial medical examiner. The Board’s April 12, 2006 decision is incorporated herein.
While appellant sustained a number of employment-related injuries, the only injury currently at
issue is the cervical and right trapezius strain that arose on or about November 22, 2000. This
was the injury that Dr. Fisher determined had resolved and for which the Office terminated
medical benefits and wage-loss compensation effective September 8, 2003. The medical
evidence counsel submitted in conjunction with the May 4, 2006 request for reconsideration is
not specific to appellant’s November 22, 2000 employment injury. Neither Dr. Jolson nor
Dr. Rissover specifically related appellant’s ongoing right shoulder condition to the
November 22, 2000 soft tissue injury he sustained. Instead, Dr. Jolson related appellant’s
October 12, 2005 surgery to a prior work-related shoulder injury that required surgery. The only
prior surgery of record is the June 16, 1998 right distal clavicle “Mumford” procedure the Office
authorized in relation to appellant’s June 1, 1997 injury, which was accepted for aggravation of
right shoulder osteoarthritis. In fact, the October 12, 2005 surgery was authorized for appellant’s
June 1, 1997 injury under file number 09-0433949. As the Office advised on June 26, 2006,
appellant’s June 1, 1997 right shoulder injury remains open for medical treatment. There is no
recent evidence indicating that appellant continues to experience residuals of the November 22,
2000 employment injury.
5

Curtis Hall, 45 ECAB 316 (1994).

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

8

Calvin S. Mays, 39 ECAB 993 (1988).

3

The evidence submitted on reconsideration does not undermine the Office’s prior
decision to terminate compensation and medical benefits with respect to appellant’s
November 22, 2000 employment injury. The weight of the medical evidence remains with the
impartial medical examiner’s August 28, 2002 and June 2, 2003 reports.
CONCLUSION
The Office properly terminated appellant’s wage-loss compensation and medical benefits
effective September 8, 2003.
ORDER
IT IS HEREBY ORDERED THAT the July 10, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

